PER CURIAM.
Appellant, defendant below, in a mechanic’s lien foreclosure action brings this appeal from a money judgment awarded to appel-lee after a non-jury trial. After carefully considering each of the points raised by appellant on appeal, we are of the opinion that appellant has failed to show any reversible error; therefore, based upon the following cases and the general rules of appeals, the judgment appealed is affirmed. See Rice Window Manufacturing Co. v. Evans, 71 So.2d 164 (Fla.1954); Phillips v. Sanchez, 35 Fla. 187, 17 So. 363 (1895); Pilafin v. Cherry, 355 So.2d 847 (Fla. 3d DCA 1978); Damiano v. Weinstein, 355 So.2d 819 (Fla. 3d DCA 1978); McGuire v. Consolidated Electrical Supply, Inc., 329 So.2d 411 (Fla. 4th DCA 1976); Deltona Corporation v. Indian Palms, Inc., 323 So.2d 282 (Fla. 1st DCA 1975); Glusman v. Lieberman, 285 So.2d 29 (Fla. 4th DCA 1973); Emery v. International Glass and Manufacturing, Inc., 249 So.2d 496 (Fla. 2d DCA 1971); Phelps v. T. O. Mahaffee, Inc., 156 So.2d 900 (Fla. 2d DCA 1963); and § 59.041, Fla.Stats. (1977).